Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001066
                                                         30-JUN-2017
                                                         08:01 AM

                          SCWC-14-0001066

          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

          NATIONAL INTERSTATE INSURANCE COMPANY, INC.,
                 Respondent/Plaintiff-Appellee,

                                 vs.

             SAVIO REINHARDT, WILLIAM CORNELIO, JR.,
                Respondents/Defendants-Appellees,

                                 and

 KAWIKA FRANCO, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE FOR
 THE ESTATE OF TIARE FRANCO; PEACHES KONG AND APPLES ELABAN, AS
  NEXT FRIENDS OF LOVELY FRANCO (MINOR); TAUA GLEASON, AS NEXT
   FRIEND OF KOLOMANA KONG KANIAUPIO GLEASON AND KAULANA KONG
 KANIAUPIO GLEASON (MINORS); AND CHERYL RUSSELL, AS NEXT FRIEND
                   OF JEANNE RUSSELL (MINOR),
         Petitioners/Defendants-Intervenors-Appellants.
________________________________________________________________

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-14-0001066; CIVIL NO. 13-1-0387(1))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari filed on May
18, 2017 by Petitioners/Defendants-Intervenors-Appellants,
Kawika Franco, individually and as personal representative for
the Estate of Tiare Franco; Peaches Kong and Apples Elaban, as
next friends of Lovely Franco (minor); Taua Gleason, as next
friend of Kolomana Kong Kaniaupio Gleason and Kaulana Kong
Kaniaupio Gleason (minors); and Cheryl Russell, as next friend
of Jeanne Russell (minor), is hereby rejected.
         DATED:   Honolulu, Hawaii, June 30, 2017.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2